Case: 16-16077   Date Filed: 08/23/2017   Page: 1 of 13


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16077
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-261-095



JUNIOR ALFREDO MEDINA ACOSTA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (August 23, 2017)

Before MARTIN, FAY and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-16077     Date Filed: 08/23/2017   Page: 2 of 13


      Junior Alfredo Medina Acosta petitions for review of the Board of

Immigration Appeals (“BIA”) final order affirming the denial by the Immigration

Judge (“IJ”) of his application for asylum, withholding of removal, and Convention

Against Torture (“CAT”) relief. We deny the petition in part and dismiss in part.

                                I. BACKGROUND

      Acosta, a native and citizen of Honduras, entered the United States without

inspection in January 2014. Border patrol agents encountered Acosta soon after

his entry and he expressed no fear of return. In a later credible-fear interview,

however, Acosta informed immigration officials that he feared returning to

Honduras due to threats from a man named Jose Antonio Sarmiento, who blamed

Acosta’s father for the death of his nephew and who had killed Acosta’s

grandfather, had his cousin killed, and had shot at Acosta. He claimed Sarmiento

was connected to a man named Lucio Rivera, who was related to a Honduran

legislative representative.

      In February 2014, Acosta was issued a Notice to Appear by the Department

of Homeland Security (“DHS”), stating he was removable under the Immigration

and Nationality Act (“INA”) § 212(a)(7)(A)(i)(1), 8 U.S.C. § 1182(a)(7)(A)(i)(1),

for being an alien who at the time of admission did not possess a valid entry

document. Acosta conceded removability as charged. In November 2014, Acosta

filed an application for asylum, withholding of removal, and CAT relief, based on


                                          2
                  Case: 16-16077        Date Filed: 08/23/2017        Page: 3 of 13


membership in a particular social group.1 He stated he and his family had been

targeted by members of the Sarmiento family, because they wanted ownership and

control of Acosta’s uncle’s land. He also submitted evidence regarding multiple

attacks on his family members.

          At the merits hearing, Acosta testified he came to the United States, because

he was afraid of being murdered by Sarmiento. In 2002, Sarmiento began harming

his family, because of a dispute over land purchased by Acosta’s uncle in 2001.

Sarmiento had wanted to purchase the land but Acosta’s uncle had purchased it

instead. Acosta testified Sarmiento wanted “to get even” and Sarmiento had tried

to kill his uncle but had not succeeded. R. at 151. Sarmiento wanted to kill Acosta

and his father due to their familial relationship with his uncle.

          Acosta testified that, in 2002, Sarmiento shot at his uncle and aunt. They

reported the crime but the police did not arrest Sarmiento. Sarmiento moved to the

United Sates; upon his return in 2008, he shot and killed Acosta’s grandfather.

Acosta’s family reported the crime but there was no investigation. Acosta believed

Sarmiento was “involved with” the police, because he had a friend who worked

with the police. R. at 157. Later in 2008, Sarmiento shot at Acosta but missed.

Afraid of making things worse, Acosta did not report it to the police. He dropped

out of school and could not go out, because he was afraid of being killed.


1
    He also alleged persecution based on political opinion, but that ground is not at issue on appeal.
                                                   3
             Case: 16-16077     Date Filed: 08/23/2017   Page: 4 of 13


      In 2010, Acosta’s father was shot at but was not wounded; his father did not

see who fired the shot but Acosta testified his father did not have problems with

anyone other than Sarmiento. Later that year, Sarmiento and others, dressed as

military, shot and wounded Acosta’s uncle and cousin. In 2011, Sarmiento hired

an assassin to kill a younger male cousin of Acosta. In 2013, Sarmiento was

arrested and went to trial for the deaths of Acosta’s grandfather and cousin; he was

found not guilty.

      The IJ asked Acosta about his credible-fear interview, in which Acosta said

Sarmiento wanted to harm him because he blamed Acosta’s father for killing

Sarmiento’s nephew. Acosta denied saying this, but he later conceded that he

might have said that and admitted his father had been accused in the death of

Sarmiento’s nephew. Acosta testified he did not mention the land dispute during

his credible-fear interview because he was nervous. Acosta also admitted he

moved to his aunt’s house in the capital for three months and he was not harmed

during this time, but Acosta stated it was because he did not leave her house.

      The IJ denied Acosta’s claims for asylum, withholding of removal, and CAT

relief. While the IJ found Acosta was not credible based on the differing reasons

he gave for Sarmiento’s attacks, the IJ assumed the reason for the attacks was the

land dispute, because Acosta had provided corroborating evidence. The IJ found

Acosta had shown he was a member of a “particular social group defined as male


                                         4
              Case: 16-16077     Date Filed: 08/23/2017    Page: 5 of 13


relatives of his family from the root of his grandfather on the paternal side on

down.” R. at 70. The IJ found, however, that Acosta and his family had been

targeted by criminals in pursuit of their criminal activity and this did not suffice to

show persecution on account of a protected ground. Acosta’s family was involved

in an interfamily dispute and private violence of this type had been held not to be

on account of a particular social group. Although Acosta had established past

harm, he failed to show past persecution, because there was no nexus with a

protected ground.

      The IJ also determined Acosta failed to meet his burden to show he could

not safely relocate within Honduras. Acosta spent three months in the capital

without being harmed and Sarmiento had not harmed any members of Acosta’s

family within the past two years. The IJ did not accept Acosta’s contention that his

family members were virtually prisoners in their own homes and noted they were

farming and raising cattle to some extent. The IJ found Acosta did not establish he

could not relocate reasonably within Honduras away from the villages where the

harm took place and that he would be harmed if he moved elsewhere. Acosta’s

claim that Rivera had government connections and would find him if he relocated

was speculative and unsubstantiated. The IJ further found, because the police

arrested Sarmiento and he stood trial, the government did not turn a blind eye to

the harm nor was it unwilling to protect Acosta.


                                           5
              Case: 16-16077    Date Filed: 08/23/2017    Page: 6 of 13


      The IJ concluded Acosta failed to show past persecution or a well-founded

fear of persecution based on one of the protected grounds and thus did not meet his

burden for asylum. Acosta therefore could not meet the higher burden of

eligibility for withholding of removal. As to Acosta’s CAT claim, the IJ noted

Acosta gave no specific testimony as to this claim and found there was no evidence

indicating the government of Honduras would either torture Acosta directly or

acquiesce to his torture. The IJ therefore concluded Acosta had not met his burden

for CAT relief.

      Acosta appealed to the BIA and argued the IJ erred in denying his asylum

application. Acosta made no argument concerning the denial of his application for

CAT protection. The BIA affirmed the IJ’s decision. In concluding that Acosta

had not established eligibility for asylum, the BIA did not address Acosta’s

credibility and assumed he was credible. It agreed with the IJ that Acosta did not

demonstrate past persecution on account of a protected ground, because he did not

show the harm he suffered was on account of his membership in a particular social

group. Even though Acosta’s proposed social group might qualify as a particular

social group under the INA, the BIA agreed the record did not establish the harm

Acosta feared was or would be on account of his membership in that group. The

harm, which arose from a land dispute and Sarmiento’s purported desire to retaliate

for the death of a relative, was the result of criminal activity. Although there might


                                          6
             Case: 16-16077     Date Filed: 08/23/2017   Page: 7 of 13


be scenarios in which a family owning land could be victims of persecution as a

family, in this case, Acosta had not shown Sarmiento had singled out his family or

continued to pursue them in order to make an example of them in the town.

      Because Acosta did not show past persecution, he had the burden to show he

could not reasonably relocate. The BIA agreed with the IJ’s conclusion that

Acosta failed to meet his burden, because no male family member had been

harmed for at least two years and Acosta’s speculation that Rivera may have

government connections was insufficient to establish the possibility of future harm

was country-wide. The BIA also concluded Acosta failed to show the Honduran

authorities were unable or unwilling to protect him and his family.

      Because Acosta was unable to demonstrate eligibility for asylum, he was

precluded from qualifying for withholding of removal, which required a higher

burden of proof. The BIA noted Acosta had not meaningfully challenged the IJ’s

denial of his CAT claim but agreed with the IJ that Acosta had not shown it was

more likely than not he would be tortured by or with the acquiescence of the

government if returned to Honduras. The BIA dismissed Acosta’s appeal.

                                II. DISCUSSION

A. Claim for Asylum and Withholding of Removal

      On petition for review, Acosta argues the IJ and BIA improperly concluded

he failed to show his membership in a particular social group was a central reason


                                         7
              Case: 16-16077     Date Filed: 08/23/2017   Page: 8 of 13


for past or future persecution. He also argues the IJ and BIA erred in finding he

could safely and reasonably relocate within Honduras and in concluding he failed

to show the Honduran government was unable or unwilling to protect him.

      We review only the decision of the BIA, except to the extent the BIA

expressly adopts the IJ’s decision. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). Where the BIA agrees with the IJ’s reasoning, we also will review the

IJ’s decision to that extent. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir.

2010). Because the BIA issued its own opinion in this case, we will review the

BIA’s opinion. Najjar, 257 F.3d at 1284. Further, because the BIA explicitly

agreed with several findings of the IJ, we may review the decisions of the both the

BIA and the IJ as to those issues. Ayala, 605 F.3d at 948.

      We review legal determinations by the BIA de novo. Id. Factual

determinations are reviewed under the substantial-evidence test, requiring us to

affirm the decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (quoting Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1236 (11th Cir. 2006)). We view the evidence in the light

most favorable to the BIA’s decision and draw all reasonable inferences in favor of

that decision. Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).

We only will reverse when the record compels it. Id.




                                          8
              Case: 16-16077     Date Filed: 08/23/2017    Page: 9 of 13


      The Attorney General or Secretary of DHS has discretion to grant asylum if

an alien meets the definition of a “refugee” in the INA. INA § 208(b)(1), 8 U.S.C.

§ 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a); Najjar, 257
F.3d at 1284. To establish eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a well-founded fear that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(b)(1), (2).

      “To establish asylum based on past persecution, the applicant must prove (1)

that []he was persecuted, and (2) that the persecution was on account of a protected

ground.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir. 2008).

If an applicant fails to demonstrate past persecution, he may still establish asylum

based on a well-founded fear of future persecution. 8 C.F.R. § 208.13(b)(2); De

Santamaria, 525 F.3d at 1007. The applicant may prove eligibility by



                                           9
             Case: 16-16077      Date Filed: 08/23/2017    Page: 10 of 13


      demonstrating (1) a subjectively genuine and objectively reasonable
      fear of persecution that is (2) on account of a protected ground. The
      subjective component is generally satisfied by the applicant’s credible
      testimony that he or she genuinely fears persecution. The objective
      prong can be fulfilled by establishing that the applicant has a good
      reason to fear future persecution.

De Santamaria, 525 F.3d at 1007 (citations and internal quotation marks omitted).

“An applicant does not have a well-founded fear of prosecution if [he] could avoid

persecution by relocating to another part of [his] country of nationality . . . if under

all the circumstances it would be reasonable to expect [him] to do so.” 8 C.F.R. §

208.13(b)(2)(ii). Where an applicant has not established past persecution, he bears

the burden of showing it would be unreasonable for him to relocate, unless the

persecution is by a government or is government-sponsored. Id. § 208.13(b)(3)(i).

      To establish persecution on account of a protected ground, an applicant must

show race, religion, nationality, political opinion, or membership in a particular

social group “was or will be at least one central reason for persecuting the

applicant.” INA § 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i). “[E]vidence that .

. . is consistent with acts of private violence . . . or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of persecution

based on a statutorily protected ground.” Rodriguez, 735 F.3d at 1310 (first

alteration in original) (quoting Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th

Cir. 2006)). To be entitled to withholding of removal, an alien must establish that

his life or freedom would be threatened on account of his race, religion,
                                           10
             Case: 16-16077    Date Filed: 08/23/2017    Page: 11 of 13


nationality, political opinion, or membership in a particular social group, which

means that it is “more likely than not” he will be persecuted or tortured on account

of a protected ground upon being returned to his country. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1238 (11th Cir. 2007). “Where an applicant fails to

meet the burden for asylum, he necessarily cannot meet the more stringent burden

for withholding of removal.” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d
1247, 1249 n.3 (11th Cir. 2006).

      Acosta testified Sarmiento wanted to harm him and members of his family,

because his uncle had purchased land Sarmiento wanted and Sarmiento wanted “to

get even.” R. at 149-51. Evidence attached to Acosta’s asylum application also

described how his uncle and cousin were shot at, because of “personal enmity over

some lands” and “a personal feud.” R. at 282-85, 312. Acosta also testified his

father had been accused in the death of Sarmiento’s nephew. Substantial evidence

therefore supports the determination that this is a personal feud and Sarmiento’s

actions constitute acts of private violence and criminal activity. See Rodriguez,
735 F.3d at 1310.

      The fact that the targets of this private dispute happen to be members of a

family that could qualify as a particular social group does not compel the

conclusion that the resulting harm is on account of such membership; nothing in

the record shows Sarmiento was motivated by any animus toward the Acosta


                                         11
             Case: 16-16077     Date Filed: 08/23/2017    Page: 12 of 13


family independent of his personal feud with them over the land or over his

nephew’s death. Acosta did not deny that if his uncle sold Sarmiento the land, it

might stop Sarmiento from targeting his relatives. Accordingly, the record does

not compel the conclusion Acosta’s membership in a particular social group was or

will be at least one central reason for any past or future persecution. Id. at 1308.

      Although Acosta tried to connect Sarmiento to Rivera, who he claimed was

related to someone in the Honduran government, Acosta could only speculate as to

the connection. Acosta admitted he lived with his aunt in the capital for three

months without being harmed and Sarmiento had not harmed a member of

Acosta’s family in two years. Although Acosta testified his family members in

Honduras only survived by staying inside their houses “locked up” and hired

people to work for them, Acosta testified that his father was not wealthy and

managed a herd of cattle and thus was able to go about his business. R. at 176-77.

Acosta also testified his mentally-ill uncle went outside and had not been harmed

by Sarmiento. Substantial evidence therefore supports the BIA’s and IJ’s

determination that Acosta could reasonably and safely relocate within Honduras.

See Rodriguez, 735 F.3d at 1308.

      Finally, despite Acosta’s claim Sarmiento was involved with the police, he

conceded Sarmiento was arrested and tried for the murders of his grandfather and

cousin. As noted above, Acosta could only speculate Sarmiento was connected to


                                          12
               Case: 16-16077        Date Filed: 08/23/2017       Page: 13 of 13


Rivera and there was evidence in the record that Rivera, a drug dealer and

criminal, had also been arrested. The record does not compel the conclusion the

Honduran government was unable or unwilling to protect Acosta. See id.

B. Claim for CAT Relief

       In his petition for review, Acosta also argues he established entitlement to

CAT relief, because it is more likely than not that, upon his return to Honduras, he

will be tortured with the consent or acquiescence of the government. We “lack

jurisdiction to consider a claim raised in a petition for review unless the petitioner

has exhausted his administrative remedies with respect thereto.” Amaya-

Artunduaga, 463 F.3d at 1250. Issues not reached by the BIA are not properly

before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Even

though the BIA addressed Acosta’s CAT claim, he failed to raise the issue before

the BIA and therefore it is unexhausted. See Amaya-Artunduaga, 463 F.3d at

1250. Neither the notice of appeal to the BIA nor Acosta’s brief to the BIA

challenges the denial of his CAT claim. The petition for review is therefore

dismissed for lack of jurisdiction as to Acosta’s claim for CAT relief.2

       DENIED IN PART; DISMISSED IN PART.



2
  Additionally, to the extent Acosta makes arguments about the IJ’s credibility finding, whether
his past mistreatment rose to the level of persecution, or whether his proposed particular social
group actually qualified as one, these issues are not before us, because the BIA did not reach
them. Gonzalez, 820 F.3d at 403.
                                                13